Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

Change of Examiner
The Examiner assigned to the instant application has changed.  The new examiner is Gregg Polansky.  Contact information is provided at the end of this Office action.
 
Status of Claims
Applicant’s response, filed 12/03/2020, to the Office action mailed 9/03/2020 (hereinafter “the previous Office action”) is acknowledged. 
   Claims 1-19 are pending.
Claims 5-11 and 15-19 remain withdrawn as being directed to a non-elected invention.
Claims 1-4 and 12-14 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Withdrawn Rejections
The rejection of Claims 1-4 and 12-14 under 35 U.S.C. 103 as being unpatentable over Berger et al. (WO 2014/143614 A1) 1, in view of in view of Hogestatt et al. (US 2004/0204486 A1) and Gambelli et al. (US 2009/0203780 A1), set forth in the previous Office action, has been withdrawn in view of Applicant’s persuasive arguments.

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim recites “… comprising from-10% to 50% … [emphasis added].”  The hyphen between “from” and “10%” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103 – New Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (“Endocannabinoids control spasticity in a multiple sclerosis model”, FASEB J., 2001, Vol. 15, pp. 300–302, Published online 12/8, 2000, article: 10.1096/fj.00-0399fje, pp. 1-12 (provided herewith)), in view of Berger et al. (WO 2014/143614 A1; previously cited).
The claims are generally drawn to formulations comprising at least 1 % by weight of non-methylene interrupted fatty acid (NMIFA) and at least 1% by weight of an endocannabinoid. Applicant elected sciadonic acid (5,11,14-eicosatrienoic acid) as the species of NMIFA, and 2-arachidonoyl-glycerol (2-AG) as the species of endocannabinoid. Claims 2-3 and 12-13 recite ranges of each component, and claims 4 and 14 recite the elected species.  
The Abstract of Baker et al. recites:
Spasticity is a complicating sign in multiple sclerosis that also develops in a model of chronic relapsing experimental autoimmune encephalomyelitis (CREAE) in mice. In areas associated with nerve damage, increased levels of the endocannabinoids, anandamide (arachidonoylethanolamide, AEA) and 2-arachidonoyl glycerol (2-AG), and of the AEA congener, palmitoylethanolamide (PEA), were detected here, whereas comparable levels of these compounds were found in normal and non-spastic CREAE mice. While exogenously administered endocannabinoids and PEA ameliorate spasticity, selective inhibitors of endocannabinoid re-uptake and hydrolysis—probably through the enhancement of endogenous levels of AEA, and, possibly, 2-arachidonoyl glycerol—significantly ameliorated spasticity to an extent comparable with that observed previously with potent cannabinoid receptor agonists.  These studies provide definitive evidence for the tonic control of spasticity by the endocannabinoid system and open new horizons to therapy of multiple sclerosis, and other neuromuscular diseases, based on agents modulating endocannabinoid levels and action, which exhibit little psychotropic activity.

Baker et al. (“Endocannabinoids inhibit spasticity”, at the 4th page of the document), using the CREAE model of spasticity in multiple sclerosis in mice, demonstrates the administration of (at 10 mg/kg, intravenously) either AEA, 2-AG or PEA (each of which are endocannabinoids or endocannabinoid mediators recited by instant claim 14) significantly ameliorated spasticity, each agent having different efficacy profiles (with AEA producing the most significant decrease in spasticity), as shown in Fig. 2 (reproduced below).

    PNG
    media_image1.png
    605
    701
    media_image1.png
    Greyscale

These teachings of Baker et al., including the effectiveness of these endocannabinoids in reducing spasticity in the CREAE model of spasticity in multiple sclerosis, would have provided a person of ordinary skill in the art (POSITA) with motivation to further investigate the use of endocannabinoids, such as, inter alia, AEA, 2-AG or PEA, in the treatment of subjects suffering from multiple sclerosis.  
Baker et al. do not teach a combination of an NMIFA, such as sciadonic acid, with an endocannabinoid, such as 2-AG, AEA, or PEA.
et al. is directed to “technology relating to lipid compositions containing bioactive fatty acids and particularly, but not exclusively, to compositions and methods related to the production and use of structured lipid compositions containing sciadonic and/or pinoleic acid [sciadonic acid and pinoleic acid are NMIFAs recited in instant claim 4] alone or in combination with other bioactive fatty acids including, but not limited to, eicosapentaenoic acid, docosahexaenoic acid, conjugated linoleic acid, and non-β-oxidizable fatty acid analogues such as tetradecylthioacetic acid [emphasis added].”  See Abstract.  The composition comprising a combination of two bioactive lipids, as taught by Berger et al., comprises at least 1% of the first lipid component which is a NMIFA and at least 1% of a second lipid component (see page 1, lines 31-37).  Higher amounts of the two lipid components, such as 5%, 50% to as much as 99% are taught at page 2, lines 22-25.  Additionally, it is taught by Berger et al. that the glyceride or triglyceride forms of the fatty acids can be used.  See page 5, line 34 through page 6 line 5.
Berger et al. at page 13, lines 21-29 teach: 
Sciadonic acid has several biological activities, including lowering triglyceride and cholesterol levels, reducing reperfusion injury, modifying autoimmune response, having cannabimimetic effect, treatment of skin disease, and treatment of sensitive or dry skin. WO 95/17987 (The Regents of the University of California) shows that broad class of NMIFAs, including 5,11,14-eicosatrienoic acid, may be used in an effective amount for suppressing autoimmune diseases in general, for example rheumatoid arthritis, lupus erythmatosis, multiple sclerosis, myasthenia gravis, and about 30 other diseases currently known. NMIFAs, including 5,11,14-eicosatrienoic acid, are further described in US Pat. Nos. 5,456,912 and 6,280,755 as well as US Publ. No. 20120156171, each of which is incorporated herein by reference in its entirety. [Emphasis added].

Thus, Berger et al. teach the instantly claimed sciadonic acid in compositions comprising an additional bioactive fatty acid and the use of sciadonic acid for treating autoimmune diseases, including multiple sclerosis.
Whereas Baker et al. teach the endocannabinoids or endocannabinoid mediators, AEA, 2-AG and PEA, activity in reducing spasticity in the CREAE model of spasticity in multiple sclerosis, and Berger teach the use of NMIFAs, in particular, sciadonic acid (including compositions comprising two bioactive fatty acids) for the treatment of, inter alia, multiple sclerosis, a POSITA would have found it obvious to combine the two agents (e.g., sciadonic acid and AEA, PEA or 2-AG) into a composition for treating multiple sclerosis.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  
Additionally, with respect the instantly claimed concentration ranges, Berger et al. teach that “[d]epending upon the need, the agent may be administered at a dose of from 0.01 to 30 mg/kg body weight, such as from 0.1 to 10 mg/kg or from 0.1 to 1 mg/kg body weight.  See last paragraph at page 42.  Baker et al. teach a dose of 10 mg/kg for AEA, 2-AG and PEA (see Fig. 2, supra).  It would be well within the skill of the ordinary 
The weight percentage of sciadonic acid and the endocannabinoid (e.g., AEA) relative to the total weight of the formulation is merely a result effective variable.  That is, the weight percentages of sciadonic acid and AEA is determined by such factors as the addition of excipients and other agents to the formulation as well as the desired dosage of sciadonic acid and AEA in a single unit dose of the formulation.  One of ordinary skill in the art would have been motivated to provide the highest concentrations of sciadonic acid and AEA in a unit dose to minimize the number of unit doses administered for the desired total dosage of the sciadonic acid and AEA.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1-4 and 12-14 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629